Case 4:19-cv-03239 Document1 Filed

on 08/26/19 in TXSD_ Page 1 of 13.
Bourget Ste DI anes re Coury

 

 

 

 

FILED "Texas
AO 243 (Rev. 09/17)
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT AUG 2 g 209
SENTENCE BY A PERSON IN FEDERAL CUSTODY Davig J. Bradig

United States District Court | [District Southern District of Texas Court
Name (under which you were convicted): Docket or Case No.:

Antonio Rasheed Benjamin To be Assigned
Place of Confinement: Prisoner No.:

FCC- Yazoo City, Mississippi 12360-479

 

 

UNITED STATES OF AMERICA
V.

 

Antonio Rasheed Benjamin

- Movant (include name under which convicted)

 

 

MOTION

1. (a) Name and location of court which entered the judgment of conviction you are challenging:

Southern District of Texas
Houston Division

 

(b) Criminal docket or case number. (if you know): 4:16-CR-00186

 

. 2. (a) Date of the judgment of conviction (if you know):
(b) Date of sentencing: 09/15/2017

09/18/2017

 

 

 

3. Length of sentence: 360 Months (30 Years)

4. Nature of crime (all counts):
Sex Trafficking 18 U.S.c. §1591(a),
Sex Trafficking 18 U.S.C. §1591(a),
Sex Trafficking 18 U.S.C. §1591¢a). (
Notice of Forfeiture 1

8 U.S.C. §2253(a)

Bets and $53 and 2 teount one) -
B)(1) and and 2 (count two)

b)(1) and (2). (count three)

a

 

5. (a) What was your plea? (Check one)
(1) Not guilty [| (2) Guilty

(3) Nolo contendere (no contest) [|

6. (b) Ifyou entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and what did you plead not guilty to?

Guilty to Counts 1 and 2
Count. 3 Dismissed

 

6. Ifyou went to trial, what kind of trial did you have? (Check one) Jury|_| Judge only [|

7. Did you testify at a pretrial hearing, trial, or post-trial

hearing? Yes [ ] No

Page 2 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 2 of 13

AO 243 (Rev. 09/17), ,
.8. Did you appeal from the judgment of conviction? Yes No [|

9. Ifyou did appeal, answer the following:
(a) Name of court: Fifth Circuit Court of Appeals
(b) Docket or case number (if you know); _17-20625
(c) Result: _ Affirmed
(d) Date of result (if you know): 10/15/2018
(e) Citation to the case (if you know):

 

 

(f) Grounds raised:
Ander's Brief

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes [| : No
If “Yes,” answer the following: ,
(1) Docket or case number (if you know):
(2) Result:

 

 

 

(3) Date of result (if you know):
(4). Citation to the case (if you know):
(5) Grounds raised:

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes | | No [x]

ll. If your answer to Question 10 was “Yes,” give the following information: _
(a) (1) Name of court: :

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

 

 

 

Page 3 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 3 of 13

AO 243 (Rev. 09/17)
(4) Nature of the proceeding:

(5) Grounds raised:

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes [| No [|
(7) Result:
(8) Date of result Gf you know):
(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court:

 

 

 

(2) Docket of case number (if you know):
(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised:

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes [| No [ |

(7) Result:

(8) Date of result Gif you know):

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

 

 

or application?

(1) First petition: Yes [] No
(2) Second petition: Yes [| No

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

Page 4 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 4 of 13

AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are: being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

. GROUND ONE: Prosecutorial Misconduct
Insufficient evidence of Federal Crime/superseding in retaliation
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

See attached memorandum

 

(b) Direct Appeal of Ground One:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? -

Yes No : .

(2) If you did not raise this issue in your direct appeal, explain why:

Ineffective Counsel

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [] No
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion-or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion’or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No []

Page 5 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 5 of 13

AO 243 (Rev. 09/17)

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [|

(5) Ifyour answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal? -

Yes [| No [|

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

GROUND TWO: Ineffective Assistance of Counsel

 

Plea was involuntary/based on implied promises
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See attached memorandum

 

(b) Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [ | No

Page 6 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 6 of 13

4 AO 243 (Rev. 09/17)

(2) If you did not raise this issue in your direct appeal, explain why:

Ineff ective Counsel

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [_] No[_|
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

yes[_| No[_ | .

(4) Did you appeal from the denial of your motion, petition, or application?

Yes{_ ] No[ |

(5) Ifyour answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [] No []

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

Page 7 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 7 of 13

AO 243 (Rev. 09/17)

GROUND THREE: Ineffective Assistance of Counsel

 

Failure to defend at sentencing

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Counsel was ineffective for multiple reasons, during each critical stage
of the proceedings.

See attached memorandum

 

(b) Direct Appeal of Ground Three: :
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
Yes [| No
(2) Ifyou did not raise this issue in your direct appeal, explain why:

Appeals court stated this claim was not sufficiently developed for
fair evaluation at the appellate level. Waived it to collateral 22»...
proceedings. :

(c) Post-Conviction Proceedings:
(1) ‘Did you raise this issue in any post-conviction motion, petition, or application?
Yes [] No [|
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [ | No [|

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [|

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes [| No [|

Page 8 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 8 of 13

AO 243 (Rev. 09/17)

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

(

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

GROUND FOUR: Court failed to calculate guidelines, relied on insufficient
data and failed to sentence pursuant 3553(a). Fohancements did not apply/Ineffective Camsel

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): |

 

 

See attached memorandum

 

(b) Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [_] No [|

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Page 9 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 9 of 13

AO 243 (Rev. 09/17)

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No|_ |

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [ | No [ J

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No [ | ‘

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

13. Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which
ground or grounds have not been presented, and state your reasons for not presenting them:

 

Page 10 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 10 of 13

AO 243 (Rev. 09/17)

14,

‘15.

16,

17.

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? Yes [| No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

 

Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At the preliminary hearing:

See attached face sheet of Docket

 

(b) At the arraignment and plea:
See attached face sheet of Docket

 

(c) At the trial:
See attached face sheet of Docket

 

(d) At sentencing:
See attached face sheet of Docket

 

(e) On appeal:
See attached face sheet of Docket

 

(f) In any post-conviction proceeding:

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the same time? Yes No [| Counts one and two

Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? Yes [| No [x].

(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes [] No [|

 

 

Page I1 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 11 of 13

AO 243 (Rev. 09/17)

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

The Fifth Circuit Court of Appeals affirmed the District Court on
-~2 Oetober 15, 2018.

Therefore a writ of certiorari was to be filed by January 14, 2019

Benjamin elected not to pursue a writ of cert to the U.S. Supreme
Court. Yet his one year statute of limitations did not begin until -
the expiration date for filing the writ. That one year does not expire
until January 13, 2020.

At any rate this habeas corpus civil suit is being mailed to the
‘U. Ss District Court, Souther District of Texas, Houston Division on
, 2019. Well in advance of any statutory deadline.

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

Page 12 of 13
Case 4:19-cv-03239 Document1 Filed on 08/26/19 in TXSD Page 12 of 13

AO 243 (Rev. 09/17)

Therefore, movant asks that the Court grant the following relief:

Vacate and set aside his unconstitutional sentence/conviction.

 

or any other relief te which movant may be entitled.

N/A
Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on August 13, 2019
(month, date, year)

 

08/13/2019

 

Executed (signed) on

 

 

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Page 13 of 13
Case 4:19-cv-03239 Document 1 Filed on 08/26/19 in TXSD Page 13 of 13
